                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

***********************************
MON ETHOS PRO CONSULTING, LLC,
      Plaintiff,                                     No. 1:19-CV-11234-ADB

               V.

RAYMONT EDMONDS,
      Defendant.
************************************

               JOINT REPORT AND PROPOSED SCHEDULING ORDER

                                           Introduction

       Mon Ethos Pro Consulting, LLC offers brand management and increased revenues

through sponsorships and marketing to professional athletes. Among the cadre of clientele

supported by Mon Ethos Pro Consulting, LLC are professional and amateur male and female

bodybuilders including a number of champions and, in addition, the current light heavyweight

MMA champion and a number of former NFL players.

       Mon Ethos Pro Consulting, LLC develops websites, posts sophisticated pages of clients

on its website, posts across a wide variety of social media platforms, creates branding logos and

text, has ongoing relationships with many national and international brand sponsors, provides

live streaming of competitions throughout the year promoting its athletes, is well known and

highly respected in the industry and canvasses event sponsors, judges, coaches, and others who

have sway in decision-making and advancement and favorable consideration of competitors, has

a contractual agreement with the owner and licensor of events and competitions throughout the

year to provide live streaming, and has been given approval to sponsor and host sanctioned

bodybuilder competitions throughout the year.
       On or about August 9, 2018, Raymont Edmonds executed a five (5) year contract with

Mon Ethos Pro Consulting, LLC as his exclusive manager which provides, in part, 30% of all

revenue earned by Mr. Edmonds. Mr. Edmonds claims the 30% is due regardless of whether

Mon Ethos Pro Consulting did any activities to generate said income and expenses paid to Mon

Ethos Pro Consulting, LLC. Mr. Edmonds claims that on August 16, 2018, having reviewed the

online contract through counsel revoked his offer of acceptance. Among the terms contained in

the contract is a provision designating Massachusetts as having jurisdiction over the matter. Mr.

Edmonds contests jurisdiction and the legality of the contract.

       Mon Ethos alleges Mr. Edmonds breached the management contract.

       Mr. Edmonds is the current champion of Mr. Olympia, the premier annual bodybuilding

competition.

                                            Settlement

       Status/Assessment of Settlement Discussions. Counsel state:

       This dispute has been the subject of efforts to resolve after court filing, but before the

filing of this report. Those efforts consisted of one conference call and several email exchanges,

however, settlement negotiations occurred before successor counsel for the plaintiff entered his

appearance and before the matter was transferred to this Court.

       Counsel have discussed the court’s Mediation Plan and its possible application in this

case with clients and opposing counsel. Mediation may be appropriate in this case at some point.

                                       Proposed Scheduling

       The plaintiff and Defendant are desirous of serving interrogatories and requests for

production of documents. However, much discovery can be accomplished automatically and

voluntarily by counsels.



                                                 2
This matter is not so complex that discovery need to be phased.

The following categories of discovery be subject to automatic disclosure:

1. All communications regarding Raymont Edmond’s knowledge of Mon Ethos Pro
Consulting, LLC and interest in association with Mon Ethos Pro Consulting, LLC prior to
execution of the contract.
2. The contract that is the subject matter of this action and all iterations leading up to
signature.
3. All communications related to any negotiations leading up to and including execution.
4. All communications after execution between Raymont Edmonds and Mon Ethos Pro
Consulting, LLC and staff.
5. All communications and records of contact by Raymont Edmonds with third parties
related to the contract and Mon Ethos Pro Consulting, LLC.
6. All communications and records of contact by Mon Ethos Pro Consulting, LLC. with
third parties related to Raymont Edmonds.
7. All social media posts by Raymont Edmonds related to Mon Ethos Pro Consulting,
LLC.
8. All communications by Raymont Edmonds online or otherwise with anyone
associated with Mon Ethos Pro Consulting, LLC.
9. All social media posts by Mon Ethos Pro Consulting, LLC relating to Raymont
Edmonds.
10. All records of income earned, or money given Raymont Edmonds from the date of
execution of the contract up to the present.
11. All contracts or agreements Raymont Edmonds entered into after the execution of the
contract.
12. All awards or accomplishments obtained by Raymont Edmonds after execution of
the contract.
13. All records of activities Mon Ethos Pro Consulting, LLC, has undertaken on Raymont
Edmonds behalf.
14. The names and contact information for any person associated with the disclosures.




                                          3
       15. Records of expenses paid by Mon Ethos Pro Consulting, LLC on Raymont Edmonds
       behalf.
       16. Records of attorney fees and disbursement paid by Mon Ethos Pro Consulting, LLC
       as provided by the contract.
       17. Records of all resources and the value of those resources dedicated by Mon Ethos
       Pro Consulting, LLC to the benefit of Raymont Edmonds.
       18. All videos produced and/or in the possession of and by Mon Ethos Pro Consulting,
       LLC related to Raymont Edmonds.
       19. All images of Raymont Edmonds produced or in the possession of Mon Ethos Pro
       Consulting, LLC.

       The parties propose automatic discovery disclosure within 60 days after the conference.

        Written discovery request for documents to be limited to information not disclosed or the
subject of insufficient response(s). Counsel to confer before serving written discovery requests.

        All written discovery requests, including interrogatories, to be served within 30 days after
expiration of automatic discovery.

       Discovery including depositions to be completed within six (6) months of the scheduling
conference.

       Dispositive motions to be filed with sixty days and the completion of discovery.
                                                     Respectfully Submitted,
                                                     The Plaintiff,
                                                     By its counsel,

                                                     /s Joseph J. Balliro, Jr.
                                                     Joseph J. Balliro, Jr.
                                                     Balliro & Balliro
                                                     The Law Office of Joseph J. Balliro, Jr.
                                                     300 Salem Street
                                                     Wilmington, Massachusetts 01887
                                                     BBO# 550194
                                                     (617) 823-2576
                                                     JoeBalliroJr@gmail.com




                                                 4
Respectfully submitted,
RAYMONT EDMONDS,
By his attorneys:
/s/ Mark M. Whitney
____________________________________
Mark M. Whitney, Esq. (BBO # 637054)
Maureen T. DeSimone, Esq. (BBO # 703358)
WHITNEY LAW GROUP, LLC
160 Washington Street
Marblehead, MA 01945
P: (781) 631-4400
E: mwhitney@whitneylawgroup.com
E: mdesimone@whitneylawgroup.com
Local Counsel for Defendant

John H. Rushford, Esq.
CAFARDI, FERGUSON, WYRICK, WEIS + STOTLER, LLC
2605 Nicholson Road, Suite 2201
Sewickley, PA 15143
(412) 515-8900
jrushford@cfwws.com
Lead Counsel for Defendant




                                           5
